Title: From John Adams to Benjamin Stoddert, 22 April 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy April 22d 1799

I return you the correspondence, between Truxton & Desfourneaux, inclosed in yours of the 11th. which I received on the 20th.
I wish all the other officers had as much zeal as Truxton. What has become of them? We hear nothing of any but Decatur, Truxton & Murray.
If you correct Truxtons ardor a little, as you ought to do, I pray you to do it very gently and with great delicacy. I would not have it damped for the world.
The weather has been three days so cold as to retard the circulations of the blood.
I am Sir / your most obedient humble servant
